DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 16th 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claims Status:
	Claims 1-31 and 33-38 are pending.
	Claim 32 is cancelled.
	Claims 11-20 are withdrawn from consideration.
	Claims 33-38 are newly added.
	Claims 1, 4-5, 7-10, 21, 23-24 and 26-29 are amended.
	Claims 1-10, 21-31 and 33-38 are being examined as follow:

Claim Objections
Claims 1, 21 and 34-35 objected to because of the following informalities:  
In claim 1, the term “being” in line 7, should change to “is”.
In claim 21, the term “being” in line 7, should change to “is”.
In claim 34, the term “being” in line 7, should change to “is”.
In claim 35, the term “being” in line 7, should change to “is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 21-30 and 33, 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, 21 and 34-35, the limitation “a surface” is recited twice, it is unclear are they the same or they are two different surfaces. Clarification is required.
In claim 34 and 35, the limitation “…by moving the first and second galvanometer scanners as a single unit…” is indefinite, it is unclear how to interpret the limitation “…as a single unit…”,and what is considered as “a single unit”. because there is insufficient clarification in the claim or in the specification. What is considered as “…moving… as a single unit…”. Clarification is required. For examination purposes, examiner assume such limitation is the same as “cooperative movement” as in the other claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 and 21- 31 are rejected under 35 U.S.C. 102 as anticipated by MATTELIN (US4725709 newly cited).
	Regarding claim 1, MATTELIN discloses a device (refer to fig. 2) comprising: 
a first galvanometer scanner (“We’”, fig.2) that oscillates a first mirror (“asxy”, fig.2); 
a second galvanometer scanner (“Ae’”, fig.2) that oscillates a second mirror (“Asxy”, fig.2); 
a laser source (L, fig.2) directing a laser beam (Ls, fig.2) into the first mirror (“asxy”, fig.2); 
an optical element (O, fig.2) that focuses the laser beam (Ls, fig.2); and 
a controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) comprising a microprocessor (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) and a memory (examiner note: computer or microprocessor is inherently have memories to store instructions) store executable instructions (refer as “labeling task” in Page 2, 2nd Paragraph line 9 and “respective labeling task” 3rd Paragraph line 12, and 4th Paragraph line 12 ) , the controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12)  being configured to control the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) so as to create a moving annular or circular contact curve laser pattern (refer as “circle” cited below) with the laser beam (Ls, fig.2) to ablate a coating from a surface or alter a surface (refer as “G” in fig.2) at a contact area by a leading edge and a trailing edge (examiner note: when moving a laser pattern of a circle, it create a leading ablation and trailing ablation line) of the moving annular or circular contact curve laser pattern (refer to Page 3 1st Paragraph cited: “…the wobble device preferably adjustable such that the laser beam describes a circle on the surface of the object. This circular shape enables uniform line widths in all directions. When laser marking objects made of glass, the diameter of the circle is preferably at least --> 0.5 mm set For good legibility of the laser marking, it has proven to be very favorable if the diameter of the circle is set to approx. 1 mm …”), the microprocessor (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) executing the instructions to: 
move the first (“We’”, fig.2) and second galvanometer scanners (“Ae’”, fig.2) such that the laser beam (Ls, fig.2) interacts with the first mirror (“asxy”, fig.2) to reflect and alter a path of the laser beam (Ls, fig.2) along the X- axis (refer “x’” in fig.2), and the laser beam (Ls, fig.2) reflects off of the second mirror (“Asxy”, fig.2) to reflect and alter the path of the laser beam (Ls, fig.2) along the Y-axis (refer “y””, fig.2), a combined laser beam (Ls, fig.2) path alteration of the first (“asxy”, fig.2) and the second mirrors (“Asxy”, fig.2) along the X-axis (refer “x’” in fig.2) and Y-axis (refer “y””, fig.2) producing the moving annular or circular contact curve laser pattern (refer to Page 3 1st Paragraph cited: “…the wobble device preferably adjustable such that the laser beam describes a circle on the surface of the object. This circular shape enables uniform line widths in all directions…”).

    PNG
    media_image1.png
    698
    331
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    380
    media_image2.png
    Greyscale


Regarding claim 21, MATTELIN discloses a device (refer to fig. 2) comprising: 
a first galvanometer scanner (“We’”, fig.2) that oscillates a first mirror (“asxy”, fig.2); 
a second galvanometer scanner (“Ae’”, fig.2) that oscillates a second mirror (“Asxy”, fig.2); 
a laser source (L, fig.2) directing a laser beam (Ls, fig.2) into the first mirror (“asxy”, fig.2); 
an optical element (O, fig.2) that focuses the laser beam (Ls, fig.2); and 
a controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) comprising a microprocessor (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) and a memory (examiner note: computer or microprocessor is inherently have memories to store instructions) store executable instructions (refer as “labeling task” in Page 2, 2nd Paragraph line 9 and “respective labeling task” 3rd Paragraph line 12, and 4th Paragraph line 12 ) , the controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12)  being configured to control the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) so as to create a moving annular or circular contact curve laser pattern with the laser beam to ablate a coating from a surface or alter a surface (refer as “G” in fig.2) at a contact area by a leading edge and a trailing edge (examiner note: when moving a laser pattern of a circle, it create a leading ablation and trailing ablation line) of the moving annular or circular contact curve laser pattern (refer to Page 3 1st Paragraph cited: “…the wobble device preferably adjustable such that the laser beam describes a circle on the surface of the object. This circular shape enables uniform line widths in all directions. When laser marking objects made of glass, the diameter of the circle is preferably at least --> 0.5 mm set For good legibility of the laser marking, it has proven to be very favorable if the diameter of the circle is set to approx. 1 mm …”),
wherein the controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) comprises an X-axis speed control input, a Y-axis speed control input, a X-axis scan width input, and a Y-axis scan width input (refer as x’, x”, y’ and y” in fig.2), wherein the X-axis speed control input (x’, fig.2) controls a directional speed (refer to the direction speed of the wobbling frequency)  of the movement of the first galvanometer scanner (“We’”, fig.2)  and the second galvanometer scanner (“Ae’”, fig.2) in the X-axis, the Y-axis speed control input (y’, fig.2) controls a directional speed ed (refer to the direction speed of the wobbling frequency) of the movement of the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) in the Y-axis, the first mirror (“asxy”, fig.2) reflecting the laser beam to the second galvanometer scanner, the second mirror (“Asxy”, fig.2) reflecting the laser beam (Ls, fig.2) to the optical element (O, fig.2), the microprocessor (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) executing the instructions (refer as “labeling task” in Page 2, 2nd Paragraph line 9 and “respective labeling task” 3rd Paragraph line 12, and 4th Paragraph line 12 ) to: 
move the first (“We’”, fig.2) and second galvanometer scanners (“Ae’”, fig.2) such that the laser beam (Ls, fig.2) interacts with the first mirror (“asxy”, fig.2) to reflect and alter a path of the laser beam (Ls, fig.2) along the X- axis (refer “x’” in fig.2), and the laser beam (Ls, fig.2) reflects off of the second mirror (“Asxy”, fig.2) to reflect and alter the path of the laser beam (Ls, fig.2) along the Y-axis (refer “y””, fig.2), a combined laser beam (Ls, fig.2) path alteration of the first (“asxy”, fig.2) and the second mirrors (“Asxy”, fig.2) along the X-axis (refer “x’” in fig.2) and Y-axis (refer “y””, fig.2) producing the moving annular or circular contact curve laser pattern (refer to Page 3 1st Paragraph cited: “…the wobble device preferably adjustable such that the laser beam describes a circle on the surface of the object. This circular shape enables uniform line widths in all directions…”).

	Regarding claim 2 and 22, MATTELIN further discloses wherein the controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12)  is further configured to selectively control a scan speed (refer as “inscription speed” in Page 2 line 41-44 cited below) and a scan width  (refer as “line widths” in Page 2 line 41-44 cited below) of the laser pattern in both X-axis and Y-axis directions (refer to Page 2 line 41-44 cited: “…By increasing the wobble frequencies, for example when inscribing objects made of plastics, such a density and such an overlap of the resulting loop curve can be achieved that an increase in the inscription speed and at the same time a realization of larger line widths can be achieved…”).

	Regarding claim 3, MATTELIN further discloses wherein the controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) comprises an X-axis speed control input, a Y-axis speed control input, a X-axis scan width input, and a Y-axis scan width input (refer as x’, x”, y’ and y” in fig.2), wherein the X-axis speed control input (x’, fig.2) controls a directional speed (refer to the direction speed of the wobbling frequency)  of the movement of the first galvanometer scanner (“We’”, fig.2)  and the second galvanometer scanner (“Ae’”, fig.2) in the X-axis, the Y-axis speed control input (y’, fig.2) controls a directional speed ed (refer to the direction speed of the wobbling frequency) of the movement of the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) in the Y-axis.

	Regarding claims 4 and 23, MATTELIN further discloses wherein a shape (refer as the diameter of the circle in Page 3 line 3-4) of the moving annular or circular contact curve laser pattern (refer to Page 3 1st Paragraph cited: “…the wobble device preferably adjustable such that the laser beam describes a circle on the surface of the object. This circular shape enables uniform line widths in all directions…”) is selectively adjustable by way of the X-axis speed control input, the Y-axis speed control input, the X-axis scan width input, and the Y-axis scan width input (refer as x’, x”, y’ and y” in fig.2).

	Regarding claims 5 and 24, MATTELIN further discloses wherein the microprocessor (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) is programed with further instruction that when executed control a cooperative movement (refer to examiner note below) of the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2)(refer to Page 3 1st Paragraph cited: “…the wobble device preferably adjustable such that the laser beam describes a circle on the surface of the object. This circular shape enables uniform line widths in all directions. When laser marking objects made of glass, the diameter of the circle is preferably at least --> 0.5 mm set For good legibility of the laser marking, it has proven to be very favorable if the diameter of the circle is set to approx. 1 mm …”)(Examiner note: a circler pattern must require a cooperative movement of the first and second galvanometer scanner).

	Regarding claims 7 and 26, MATTELIN further discloses wherein the moving annular or circular contact curve laser pattern comprises any of a circle (refer to “circle” cited in below) created by a cooperative movement (refer to examiner note below) of the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) in both the X-axis and the Y-axis directions (refer to Page 3 1st Paragraph cited: “…the wobble device preferably adjustable such that the laser beam describes a circle on the surface of the object. This circular shape enables uniform line widths in all directions. When laser marking objects made of glass, the diameter of the circle is preferably at least --> 0.5 mm set For good legibility of the laser marking, it has proven to be very favorable if the diameter of the circle is set to approx. 1 mm …”)(Examiner note: a circler pattern must require a cooperative movement of the first and second galvanometer scanner).

	Regarding claims 8 and 27, MATTELIN further discloses wherein the moving annular or circular contact curve laser pattern is created by oscillating (refer as wobble frequencies in the abstract) the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2).

	Regarding claims 9 and 28, MATTELIN further discloses wherein respective distances that each of the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) oscillates affects the size of the moving annular or circular contact curve laser pattern that is created (refer to Page 3 1st Paragraph cited: “…the wobble device preferably adjustable such that the laser beam describes a circle on the surface of the object. This circular shape enables uniform line widths in all directions. When laser marking objects made of glass, the diameter of the circle is preferably at least --> 0.5 mm set For good legibility of the laser marking, it has proven to be very favorable if the diameter of the circle is set to approx. 1 mm …”).

	Regarding claims 10 and 29, MATTELIN further discloses wherein the moving annular or circular contact curve laser pattern (refer as “circle” cited below) comprises one of a circle (refer as “circle” cited below) created by cooperative movement (refer to the examiner note below) of the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) in both the X-axis and the Y-axis directions, and a first oscillation distance of the first galvanometer scanner differs from a second oscillation distance of the second galvanometer scanner (refer to Page 3 1st Paragraph cited: “…the wobble device preferably adjustable such that the laser beam describes a circle on the surface of the object. This circular shape enables uniform line widths in all directions. When laser marking objects made of glass, the diameter of the circle is preferably at least --> 0.5 mm set For good legibility of the laser marking, it has proven to be very favorable if the diameter of the circle is set to approx. 1 mm …”)(Examiner note: a circler pattern must require a cooperative movement of the first and second galvanometer scanner).

	Regarding claim 30, MATTELIN further discloses wherein the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) are mounted side by side (refer to fig.2).

Regarding claim 33, MATTELIN further discloses wherein the microprocessor (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) is further programmed with instructions (refer as “labeling task” in Page 2, 2nd Paragraph line 9 and “respective labeling task” 3rd Paragraph line 12, and 4th Paragraph line 12 ) that when executed control cooperative movement (refer the examiner note below) of the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) in both the X-axis (refer to x’ and x” in fig.2) and the Y-axis (refer to y’ and y” in fig.2) directions so as to create the moving annular or circular contact curve laser pattern (refer to the “circle” cited below) with the laser beam (refer to Page 3 1st Paragraph cited: “…the wobble device preferably adjustable such that the laser beam describes a circle on the surface of the object. This circular shape enables uniform line widths in all directions. When laser marking objects made of glass, the diameter of the circle is preferably at least --> 0.5 mm set For good legibility of the laser marking, it has proven to be very favorable if the diameter of the circle is set to approx. 1 mm …”)(Examiner note: a circler pattern must require a cooperative movement of the first and second galvanometer scanner).

Regarding claim 34, MATTELIN discloses a device (refer to fig. 2) comprising: 
a first galvanometer scanner (“We’”, fig.2) that oscillates a first mirror (“asxy”, fig.2); 
a second galvanometer scanner (“Ae’”, fig.2) that oscillates a second mirror (“Asxy”, fig.2); 
a laser source (L, fig.2) directing a laser beam (Ls, fig.2) into the first mirror (“asxy”, fig.2); 
an optical element (O, fig.2) that focuses the laser beam (Ls, fig.2); and 
a controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) comprising a microprocessor (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) and a memory (examiner note: computer or microprocessor is inherently have memories to store instructions) store executable instructions (refer as “labeling task” in Page 2, 2nd Paragraph line 9 and “respective labeling task” 3rd Paragraph line 12, and 4th Paragraph line 12 ) , the controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12)  being configured to control the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) so as to create a moving annular or circular contact curve laser pattern (refer as “circle” cited below) with the laser beam (Ls, fig.2) to ablate a coating from a surface or alter a surface (refer as “G” in fig.2) at a contact area by a leading edge and a trailing edge (examiner note: when moving a laser pattern of a circle, it create a leading ablation and trailing ablation line) of the moving annular or circular contact curve laser pattern (refer to Page 3 1st Paragraph cited: “…the wobble device preferably adjustable such that the laser beam describes a circle on the surface of the object. This circular shape enables uniform line widths in all directions. When laser marking objects made of glass, the diameter of the circle is preferably at least --> 0.5 mm set For good legibility of the laser marking, it has proven to be very favorable if the diameter of the circle is set to approx. 1 mm …”), the microprocessor (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) executing the instructions to:  
oscillate the first mirror (“asxy”, fig.2) via the first galvanometer scanner (“We’”, fig.2); 
oscillate the second mirror (“Asxy”, fig.2) via the second galvanometer scanner (“Ae’”, fig.2); 
direct the laser beam (Ls, fig.2) into the first mirror (“asxy”, fig.2) using the laser source (L, fig.2); 
focus the laser beam (Ls, fig.2) using the optical element (O, fig.2); and 
control, via the controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12), the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) so as to create the moving annular or circular contact curve laser pattern with the laser beam (Ls, fig.2)  by moving the first (“We’”, fig.2) and second galvanometer scanners (“Ae’”, fig.2) as a single unit (refer to fig.1).

    PNG
    media_image3.png
    601
    303
    media_image3.png
    Greyscale


Regarding claim 35, MATTELIN discloses a device (refer to fig. 2) comprising: 
a first galvanometer scanner (“We’”, fig.2) that oscillates a first mirror (“asxy”, fig.2); 
a second galvanometer scanner (“Ae’”, fig.2) that oscillates a second mirror (“Asxy”, fig.2); 
a laser source (L, fig.2) directing a laser beam (Ls, fig.2) into the first mirror (“asxy”, fig.2); 
an optical element (O, fig.2) that focuses the laser beam (Ls, fig.2); and 
a controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) comprising a microprocessor (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) and a memory (examiner note: computer or microprocessor is inherently have memories to store instructions) store executable instructions (refer as “labeling task” in Page 2, 2nd Paragraph line 9 and “respective labeling task” 3rd Paragraph line 12, and 4th Paragraph line 12 ) , the controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12)  being configured to control the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) so as to create a moving annular or circular contact curve laser pattern (refer as “circle” cited below) with the laser beam (Ls, fig.2) to ablate a coating from a surface or alter a surface (refer as “G” in fig.2) at a contact area by a leading edge and a trailing edge (examiner note: when moving a laser pattern of a circle, it create a leading ablation and trailing ablation line) of the moving annular or circular contact curve laser pattern (refer to Page 3 1st Paragraph cited: “…the wobble device preferably adjustable such that the laser beam describes a circle on the surface of the object. This circular shape enables uniform line widths in all directions. When laser marking objects made of glass, the diameter of the circle is preferably at least --> 0.5 mm set For good legibility of the laser marking, it has proven to be very favorable if the diameter of the circle is set to approx. 1 mm …”), 
wherein the controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) further comprises an X-axis speed control input, a Y-axis speed control input, a X-axis scan width input, and a Y-axis scan width input (refer as x’, x”, y’ and y” in fig.2), wherein the X-axis speed control input (x’, fig.2) controls a directional speed (refer to the direction speed of the wobbling frequency)  of the movement of the first galvanometer scanner (“We’”, fig.2)  and the second galvanometer scanner (“Ae’”, fig.2) in the X-axis, the Y-axis speed control input (y’, fig.2) controls a directional speed ed (refer to the direction speed of the wobbling frequency) of the movement of the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) in the Y-axis, 
the first mirror (“asxy”, fig.2) reflecting the laser beam (Ls, fig.2) to the second galvanometer scanner (“Ae’”, fig.2), the second mirror (“Asxy”, fig.2) reflecting the laser beam (Ls, fig.2) to the optical element (O, fig.2), 
the microprocessor (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12) executing the instructions to: 
oscillate the first mirror (“asxy”, fig.2) via the first galvanometer scanner (“We’”, fig.2); 
oscillate the second mirror (“Asxy”, fig.2) via the second galvanometer scanner (“Ae’”, fig.2); 
direct the laser beam (Ls, fig.2) into the first mirror (“asxy”, fig.2) using the laser source (L, fig.2; 
focus the laser beam (Ls, fig.2) using the optical element (O, fig.2); and 
control, via the controller (refer as “computer” or “microprocessor” in Page 1 3rd Paragraph line 2, Page 3 4th Paragraph line 9 and 5th Paragraph line 12), the first galvanometer scanner (“We’”, fig.2) and the second galvanometer scanner (“Ae’”, fig.2) so as to create the moving annular or circular contact curve laser pattern with the laser beam (Ls, fig.2)  by moving the first (“We’”, fig.2) and second galvanometer scanners (“Ae’”, fig.2) as a single unit (refer to fig.1).

Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MATTELIN (EP0176872A1 newly cited), in view of Asai et al (US2011/0090299A1 previously cited).
Regarding claim 6 and 25, MATTELIN does not explicitly disclose wherein an energy level, a pulse duration, and a pulse frequency of the laser source are selectable.
In the field of ablation of a surface with laser, Asai discloses an energy level (refer to “intensity of laser beam” in Asai Par.0275), a pulse duration (it is noted that the pulse duration is inherently disclosed as laser beam on and off when processing an image on recoding medium 7), and a pulse frequency (refer to “wavelength” in Asai Par.0266) of the laser source (laser oscillator 1, Asai fig.5) are selectable (refer to Asai Par.0275 and Par.0266).

    PNG
    media_image4.png
    477
    523
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  MATTELIN’s invention with wherein an energy level, a pulse duration, and a pulse frequency of the laser source are selectable, as taught by Asai, in order to provide capability to ablate different material that required different energy level, pulse duration and pulse frequency, such that would increase the marketability of the MATTELIN’s invention.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over MATTELIN (EP0176872A1 newly cited), in view of Wojcik et al (US5860968 newly cited).
Regarding claim 31, MATTELIN further discloses wherein the first galvanometer scanner (We, fig.1) and the second galvanometer scanner (Ae, fig.1) are mounted together in a single delivery head (refer to fig.1).
MATTELIN does not disclose to create a plurality of circle scans side by side or overlapping each other.
In the field of ablation of a surface with laser, Wojcik discloses to create a plurality of circle scans side by side or overlapping each other (refer to fig. 5A-C and 6A-C).

    PNG
    media_image5.png
    601
    523
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  MATTELIN’s instruction to create a plurality of circle scans side by side or overlapping each other, as taught by Wojcik, in order to provide a uniform and thorough laser energy to the target area (refer to the abstract).

Response to Amendment
With respect to the Rejection 112a: the applicant’s amendment/argument filed on September 1st 2022 and the clarification in the interview conducted on June 27th 2022 that overcame the Rejection 112a in the previous office action.
With respect to the Rejection 112b: the applicant’s amendment/argument filed on September 1st 2022 and the clarification in the interview conducted on June 27th 2022 that overcame the Rejection 112b in the previous office action. However, the newly amended claim has raised another issue of 112b Rejection.
the applicant’s amendment filed on September 1st 2022 has raised new issue of Claim Objection.
Response to Argument
Applicant's arguments filed September 1st 2022 have been fully considered but moot in view of the new ground(s) of rejection with newly cited Prior art MATTELIN.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        December 7, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761